               Case 4:19-cv-06849-JSW Document 32 Filed 01/22/20 Page 1 of 2




 1 Erika A. Heath (SBN 304683)
   DUCKWORTH & PETERS LLP
 2 369 Pine Street, Suite 410
   San Francisco, CA 94104
 3 Tel: (415) 433-0333
   Fax: (415) 449-6556
 4
   erika@duckworthpeters.com
 5
   Robert S. Sola, P.C.
 6 Robert S. Sola (admitted pro hac vice)
   1500 SW First Avenue
 7 Suite 800
   Portland OR 97201
 8 Tel: (503) 295-6880
   Fax:(503) 243-4546
 9 rssola@msn.com

10
     Attorneys for Plaintiff
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13

14
       NELIDA PRADO,                                    Case No. 3:19-cv-06849-JSW
15
               Plaintiff,                               PLAINTIFF NELIDA PRADO’S
16
                                                        NOTICE OF DIRECT LAND LINE FOR
17     v.                                               COUNSEL TO PARTICIPATE IN CASE
                                                        MANAGEMENT CONFERENCE BY
18     TRANS UNION, LLC; and LEXISNEXIS                 TELEPHONE
       RISKSOLUTIONS,INC.;
19                                                      Date: January 31, 2020
               Defendant.                               Time: 11:00 A.M.
20                                                      Courtroom: 5, 2nd Floor
21

22
            Plaintiff NELIDA PRADO (“Plaintiff”) hereby submits the following direct land line of
23 her counsel, Robert Sola, to be used to participate in the Case Management Conference by

24 telephone:

25          (503) 295-6880
26

27

28                                                -1-
     PLAINTIFF’S NOTICE OF DIRECT LAND LINE
              Case 4:19-cv-06849-JSW Document 32 Filed 01/22/20 Page 2 of 2



     Dated: January 22, 2020                  DUCKWORTH & PETERS LLP
 1

 2                                            /s/ Erika Heath_____________
                                              Erika A. Heath
 3                                            DUCKWORTH & PETERS LLP
                                              369 Pine Street, Suite 410
 4                                            San Francisco, CA 94104
                                              Telephone: (415) 433-0333
 5                                            Facsimile: (415) 449-6556
                                              erika@duckworthpeters.com
 6

 7
                                              Robert S. Sola (admitted pro hac vice)
 8                                            Robert S. Sola, P.C.
                                              1500 SW First Avenue
 9                                            Suite 800
                                              Portland OR 97201
10                                            Tel: (503) 295-6880
                                              Fax:(503) 243-4546
11                                            rssola@msn.com

12                                            Attorneys for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              -2-
     PLAINTIFF’S NOTICE OF DIRECT LAND LINE
